Citation Nr: 0613596	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic sinusitis.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence of record clearly and unmistakably shows 
that sinusitis preexisted his enlistment into service.

3.  The medical evidence of record shows that the veteran's 
sinusitis was exacerbated in service.  

4.  There is no specific finding that any increase in 
disability during service was due to the natural progress of 
the disorder.  


CONCLUSION OF LAW

Chronic sinusitis was aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.159, 3.303 (2005).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in November 2003, the RO 
advised the veteran of what the evidence must show to 
establish service connected compensation benefits.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  
	
The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.

The RO requested the veteran send enough information about 
medical records, employment records, or records from other 
federal agencies that would be helpful in deciding the claim 
so that the RO could assist in obtaining those records on the 
veteran's behalf.  Alternatively, the RO told the veteran he 
may send the necessary medical evidence himself.  The RO also 
requested additional information about the veteran's reserve 
or guard unit such as a mailing address, current assignment, 
dates of entry, and dates of discharge.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  Service connection in this case is being denied 
however, thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the November 
2004 rating decision and February 2005 Statement of the Case 
(SOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the assigned rating.  The SOC provided 
the veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The Board concludes that the 
veteran has not been prejudiced by any deficiencies in 
requirements of the notice provisions of the VCAA, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  In 
correspondence dated in November 2003, the veteran indicated 
that he would obtain and submit his own relevant private 
medical records.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In a flight training questionnaire, dated in February 1971, 
the veteran denied ever having sinusitis.  

The veteran's service medical records showed that in March 
1971, while in the Delayed Entry Program (DEP), he was 
treated for nasal congestion.  The examiner's impression was 
ethmoid sinusitis questionable.  The veteran was treated with 
Sudafed and bed rest.  In a record of a follow up visit, the 
examiner stated the he conducted another physical examination 
and determined that the veteran was free of symptoms.  

The service medical records showed that the veteran was 
treated twice for sinus related conditions while on active 
duty.  In a treatment report dated in August 1980, the 
examiner noted that the veteran complained of a stabbing pain 
behind the eyes and a sensitivity to sunlight.  The examiner 
noted that the pain was mainly localized to sinus areas.  The 
examiner noted no tenderness over this area.  The examiner 
concluded that the veteran had sinus congestion and a sinus 
headache.  The veteran was treated with Dimetapp.

A treatment note dated in July 1981, showed that the veteran 
had a headache, stuffy nose, difficulty breathing, and a 
temperature of 100.9 degrees.  The veteran was diagnosed with 
possible cold/sinus infection, and given medication.

Private medical records from Kaiser Permanent, dated from 
March 1986 through November 1997, showed that the veteran 
received treatment at that facility for sinusitis.  A note 
dated in March 1986 indicated that the veteran presented with 
complaints of a pressure sensation and a headache in the 
frontal region of the head.  According to this report, the 
symptoms had been present for three months.  X-rays revealed 
mucosal thickening, consistent with chronic sinusitis in the 
frontal sinuses. 

Treatment records from Kaiser Permanente, dated in January 
and November 1997, showed that the veteran continued to 
receive treatment for sinusitis.  In the January 1997 
treatment report, the examiner noted that the veteran was not 
responding to Amexil.  The veteran was treated with nasal 
spray and Sudafed.  In a November 1997 treatment report, the 
examiner documented an assessment of sinusitis after the 
veteran presented with a headache and nasal congestion.

In private medical records dated in February 2002, Dr. C.W. 
noted that the veteran had nasal congestion with erythematous 
turbinates.  Dr. C.W. also reported that upon examination, he 
found that the veteran's throat showed thick postnasal 
drainage and his sinuses were nontender; the doctor diagnosed 
acute maxillary sinusitis.  The veteran was treated with 
Zephrex LA and told to avoid over the counter decongestants.  
Dr. C.W. also recommended room humidification and fluid 
consumption.  

In his Substantive Appeal, dated in February 2005, the 
veteran stated that he regularly had pain in his sinuses and 
continually had sinus congestion, especially in the early 
parts of the day.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determing whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2005).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005).  

Analysis

The competent medical evidence of record establishes that the 
veteran has a current diagnosis of sinusitis.  The record 
also shows that the veteran was treated for sinusitus prior 
to entering active duty while in the DEP.  Thus, there is 
clear and unmistakable evidence of record that the veteran's 
sinusitis existed prior to active service.  38 U.S.C.A. § 
1111 (West 2002); VAOPGCPREC 3-03.  To rebut the presumption 
of soundness in this case, VA must also show by clear and 
unmistakable evidence that the pre-existing disease was not 
aggravated by service.  The Board finds the evidence 
insufficient to support such a finding and the presumption of 
soundness has not been rebutted.

When the veteran received treatment in service for sinusitis, 
he complained of symptoms not previously associated with his 
sinusitis.  For example, he complained of a stabbing pain 
behind they eyes, a sensitivity to sunlight, a headache, and 
difficulty breathing.  The Board notes that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened."  Hunt, 1 Vet. App. at 297.  
Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the only 
evidence concerning these episodes are from the veteran's 
service medical records documenting complaints of symptoms 
not previously complained of.  There is no other evidence, 
medical or otherwise, concerning these symptoms.  Thus, the 
Board concludes that the evidence tends to show that the 
disease worsened in service.  Moreover, there has been no 
specific finding that the increase in the disability was due 
to the natural progress of the disease.  38 C.F.R. § 3.303(a) 
(2005).  Without such evidence, the Board must presume that 
the disease was aggravated during service.  It follows then, 
that the presumption of soundness has not been rebutted and 
service connection must be granted for chronic sinusitis.

In reaching this conclusion, the Board notes that the "clear 
and unmistakable evidence" standard imposes a very high 
burden on VA to overcome.  In light of the medical records 
reflecting that the veteran's sinusitis may have worsened in 
service, and that there is no evidence to support a specific 
finding that this represented a natural progression of the 
disease, the presumption of aggravation of the preexisting 
disorder is not rebutted by clear and unmistakable evidence.  
38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.306(a) (2005); VAOPGCPREC 3-03.


ORDER

Entitlement to service connection for chronic sinusitus is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


